Opinion of the Court
ROBERT E. Quinn, Chief Judge:
The accused pleaded guilty to two charges alleging, respectively, the failure to report to his appointed place of duty, in violation of Article 86, Uniform Code of Military Justice, and assault with a dangerous weapon (a straight razor), in violation of Article 128, Uniform Code of Military Justice, 10 USC §§ 886, 928. He was convicted of both offenses. With the court considering evidence of two previous convictions, he was sentenced to a dishonable discharge, total forfeitures and confinement at hard labor for three years and one month. In accordance with a pretrial agreement with the accused, the convening authority reduced the period of confinement to one year. Intermediate appellate authorities affirmed. On appeal to this Court, the accused contends that he was prejudiced by the staff judge advocate’s inclusion in the post-trial review of adverse matter which he did not have an opportunity to explain or rebut. See United States v Griffin, 8 USCMA 206, 24 CMR 16. The challenged matter is as follows :
*35“. . . In addition he has a reputation for carrying straight razors and has been heard to boast on several - occasions that he would use a razor if he got into a fight.”
A careful reading of the staff judge advocate’s review convinces us that reference to the accused’s reputation for using a straight razor was merely incidental. In the face of the other recitals concerning the accused’s background and personality, we are certain that the challenged statement did not influence the convening authority in his action on the case. Among the matters properly noted by the staff judge advocate are the following: The accused was convicted by a civilian court in Indiana for a violation of the “Sullivan Firearms Act”; that, although married and the father of three children, the accused committed the assault for which he was convicted in the course of a contest for the companionship of a woman; that the accused displayed a “wholly indifferent” attitude toward possible rehabilitation training, and was overtly neither “remorseful . . . [nor] repentent of his misdeeds.”
Considering the review as a whole, we conclude that the accused was not deprived of any substantial right by the inclusion of the challenged matter. United States v Williams, 9 USCMA 36, 25 CMR 298. The decision of the board of review is affirmed.
Judge Latimer concurs.